1 Acquisition of Magnum Products Conference Call Aaron Jagdfeld President & Chief Executive Officer York Ragen Chief Financial Officer October 4, 2011 2 Forward Looking Statements Certain statements contained in this presentation, as well as other information provided from time to time by Generac Holdings Inc. or its employees, may contain forward-looking statements that involve risks and uncertainties that could cause actual results to differ materially from those in the forward-looking statements. Forward-looking statements give Generac’s current expectations and projections relating to the Company’s financial condition, results of operations, plans, objectives, future performance and business. You can identify forward-looking statements by the fact that they do not relate strictly to historical or current facts. These statements may include words such as “anticipate,” “estimate,” “expect,” “project,” “plan,” “intend,” “believe,” “confident,” “may,” “should,” “can have,” “likely,” “future” and other words and terms of similar meaning in connection with any discussion of the timing or nature of future operating or financial performance or other events. Any such forward-looking statements are not guarantees of performance or results, and involve risks, uncertainties (some of which are beyond the Company’s control) and assumptions. Although Generac believes any forward-looking statements are based on reasonable assumptions, you should be aware that many factors could affect Generac’s actual financial results and cause them to differ materially from those anticipated in any forward-looking statements, including: demand for Generac products; frequency of major power outages; availability of raw materials and key components used in producing Generac products; the possibility that the expected synergies, efficiencies and cost savings of the acquisition of the Magnum Products business will not be realized, or will not be realized within the expected time period;the risk that the Magnum Products business will not be integrated successfully; competitive factors in the industry in which Generac operates; Generac’s dependence on the Company’s distribution network; Generac’s ability to invest in, develop or adapt to changing technologies and manufacturing techniques; Generac’s ability to adjust to operating as a public company; loss of key management and employees; increase in liability claims; and changes in environmental, health and safety laws and regulations. Should one or more of these risks or uncertainties materialize, Generac’s actual results may vary in material respects from those projected in any forward-looking statements. A detailed discussion of these and other factors that may affect future results is contained in Generac’s filings with the Securities and Exchange Commission.Any forward-looking statement made by Generac in this presentation speaks only as of the date on which it is made.Generac undertakes no obligation to update any forward-looking statement, whether as a result of new information, future developments or otherwise, except as may be required by law. 3 Magnum Business Overview Magnum MMG55FH Flip Hood 52 kW Mobile Diesel Generator Magnum MMG55 49 kW Mobile Diesel Generator Magnum MLG20 Diesel Generator MTP 4000D Dry Prime Pump Magnum Family of Light Towers 4 Access to Incremental Distribution and End Markets 5 Supporting the “Powering Ahead” Strategy Acquisition of Magnum Products supports three of the four key objectives from our “Powering Ahead” strategic plan 6 Strategic Rationale for Acquiring Magnum §Broadens Generac’s Industrial product offering and strengthens position in power equipment markets –Incremental product offering for Generac’s distribution §Adds new sales channels and end markets including industrial rental yards, road and commercial construction, energy, and government / military end markets (GSA) §Leverages Generac’s global sourcing & vertical manufacturing capabilities §Adds “prime” equipment expertise - design, manufacture & service –Supports potential domestic & international growth in non-standby applications §Attractive ROI and strong utilization of current cash position 7 Balances Sales Mix between Residential and C&I Generac Sales by Product Class Generac (Stand Alone) LTM 6/30/11 Pro Forma LTM 6/30/11 8 Integration & Key Opportunities §Magnum will continue to operate its existing manufacturing facility in Berlin, Wisconsin §Will maintain Magnum’s brands and sales force given company’s strong reputation in its markets §Experienced integration team consisting of members of both companies created and focused on execution of detailed integration plan for first twelve months INTEGRATION OPPORTUNITIES §Revenue synergies as a result of significant opportunities to leverage each companies’ respective sales channels and cross-sell products §Cost synergies will be phased in beginning in fiscal 2012 with future cost synergies expected to be approximately $2 million annually on a run-rate basis, starting 2013 –Primarily based on material synergies from leveraging Generac’s global supply chain and vertical manufacturing capabilities –Overlap of major cost components between Magnum and Generac industrial products 9 Transaction Overview §Approximately $80 million; subject to customary, post-close working capital adjustment §Modest earn-out based on future performance of a certain product line currently in development TRANSACTION VALUE FINANCING STRUCTURE §Cash on hand §Transaction structured as an asset purchase §Expected to create additional tax shield 10 Financial Impact 11 Non-GAAP Financial Measures Adjusted EBITDA The computation of Adjusted EBITDA is based on the definition of EBITDA contained in Generac's credit agreement, dated as of November 10, 2006. Included in Generac’s earnings releases, to supplement the Company's financial results presented in accordance with US GAAP, Generac provides a reconciliation to show the computation of Adjusted EBITDA, taking into account certain charges and gains that were taken during the periods presented.Transaction costs, amortization of definite-lived intangible assets and the write-up of inventory basis all related to the Magnum Products transaction will be included in the Adjusted EBITDA reconciliation and added back for Adjusted EBITDA purposes. Adjusted Earnings Per Share To further supplement Generac's financial results presented in accordance with US GAAP, the Company provides a reconciliation to show the computation of Adjusted Net Income and Adjusted Earnings Per Share in its earnings releases. Adjusted net income is defined as Net income before provision (benefit) for income taxes adjusted for the following items: cash income tax (expense) benefit, amortization of intangible assets, amortization of deferred loan costs related to the Company's debt, intangible impairment charges, and certain non-cash gains. Transaction costs, amortization of definite-lived intangible assets and the write-up of inventory basis all related to the Magnum Products transaction will be included in the Adjusted Net Income reconciliation and added back for Adjusted Net Income purposes.
